In an action for separation, defendant appeals from an order granting plaintiff’s motion for temporary alimony and counsel fee. Order modified by striking therefrom the ordering paragraphs and by substituting, in lieu thereof, a provision referring the motion to the trial court in which the action is to be tried. As so modified, the order is affirmed, without costs. In our opinion, it cannot be determined, on the papers submitted, where the truth lies as to the facts upon which a decision on the motion must be based. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ., concur.